Title: To Thomas Jefferson from Edmund Bacon, 29 December 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir.
                     Monticello 29th Dcr. 1808.
                  
                  I have Just receivd yours of the 26th. I am sorry I did not send you the aspens you wrote for as davy had set of the day before I receved yours desireing me to send them. I had some time past Killed Seveal dogs of the Nigroes but thare is 2 or 3. yet remaining which I will Certainly Kill to morrow I should think sir we had better aime to make a large Crop of flax as well as Cotten. if one should miss the other would then be in plaic and I think our land much shorerr for a Crop of flax than for a Good Crop of Cotten. Jerry has come from bedford some time sence. I shall Proceed to hauling the minnure immediately. Mr. Watkins informs me he shall moove heare on munday next when he will want his hands Shepperd being one of them will take away one of the nailers. Also you mention Sir that Phill Hubbord and Bedford Davy are to do the sawing. Phill Hd. are not come down from bedford yet.  And in case Mr. Wakins should want sawing done before he comes down I suppose I shall must let him have another hand.  Chisholm tells me he will  diging about the house at bedford . I am very much affraid I shall loose our Large tale ram as he is very sick by a swelling in the throat. I have him in my yard and are doing all I can to save him.  I have all the rest braught to my house every night duly and I have all Care taken with them possople. We are Going on with the Garden. I hope we can Get to the end by 25 or 30 days Labour.
                  I am Sir your Ob St.
                  
                     E Bacon
                     
                  
               